Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vasily A. Ignatenko on Monday, August 22, 2022 @12:16 pm.

The application has been amended as follows: 
In the Claims
Replace Claim 21 with the following.  
-- 21.	The compound of claim 1, wherein the compound of Formula (I) is selected from:
 
    PNG
    media_image1.png
    488
    686
    media_image1.png
    Greyscale
  
 
    PNG
    media_image2.png
    241
    327
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    683
    media_image3.png
    Greyscale

or a pharmaceutically acceptable salt thereof.  -- .


Replace Claim 32 with the following.  
--32.	A compound selected from:

    PNG
    media_image4.png
    194
    294
    media_image4.png
    Greyscale
,  
    PNG
    media_image5.png
    368
    577
    media_image5.png
    Greyscale
, 

    PNG
    media_image6.png
    249
    378
    media_image6.png
    Greyscale
,  and 
    PNG
    media_image7.png
    256
    385
    media_image7.png
    Greyscale
,
 or a pharmaceutically acceptable salt thereof.  --  .



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 22, 2022
Book XXVII, page 43